DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 05/26/2022 for examination. Claims 1, 7, 8, 10, 11, 14, 15, 17, 18, and 20 have been amended. No claim is added and canceled. Claims 1-20 will be pending under examination.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 20 are objected because of following minor informality:
In line 1 of claim 8, examiner suggests to replace “system of claim 8” with - - system of claim 1 - -.
In line 1 of claim 20, examiner suggests to replace “the a first one of the first set” with - - the first one of the first set

Response to Arguments
Applicant’s amendment to claim 1, 7, 8 and 10, filed on 05/26/2022, with respect to claim objections. The amendments overcame objections for claims 1, 7 and 10,  therefore the objection of claim 8 has been sustained.
Applicant’s amendments to claim 1, 7, 8, 10, 11, 14, 15 and 17, filed on 05/26/2022, with respect to rejections under 35 U.S.C 112 indefinite (lack of antecedent) have been considered. The amendments overcame some of the rejections of claims 1, 7, 8, 10 and 11, therefore the rejections of claims 14, 15 and 17 have been sustained.
Applicant’s amendments to claim 1, 10, 2, filed on 05/26/2022, with respect to rejections under 35 U.S.C 112 indefinite have been considered. The amendments and arguments overcame some of the rejections of claims, but brought new issues, therefore the rejections of claims 1, 10 and 20 have been sustained.
Regarding the arguments on claim 1 related to “protocol receives a request”, the arguments are persuasive, therefore the rejection has been withdrawn. 
Regarding the arguments on claim 10 related to “one node”, the claim 10 is a system claim about “first node”. If one node is “first node”, whatever one node does, it’s irrelevant and does not carry any patentable weight.  
Applicant’s amendments to claims 1, 10, and 18, filed on 05/26/2022, with respect to rejection under 35 U.S.C 103 has been considered.
Regarding arguments on prior art Song (US20190287100), examiner confirms that original KR application does describes the subject matter which is providing token conversion between public and private blockchains through a gateway (token-managing server). Therefore the priority date for prior art Song is 03/13/2018. 
Regarding arguments on independent claim1, claim 1 is amended with new limitations, “updating the ledger to generate a confirmation if the confirmation contains a hash not present on the ledger, remaining ones of the two or more of the first set of the plurality of computer nodes validating the confirmation in the ledger if the confirmation refers to a hash present on the ledger”. Claim 18 although is different, amended with similar limitations. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejection have been considered but are moot in view of the new grounds of rejection. New prior arts are introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 1, the scope of “updating the ledger to generate a confirmation if the confirmation contains a hash not present on the ledger” is not clear.  It’s not clear which action should perform first, updating or generate a confirmation. If updating first, then generate a confirmation, the condition about “if the confirmation” would be invalid. If generate a confirmation first, then “updating the ledger to generate a confirmation” does not make sense. Same as claim 18. 
Regarding claim 10, claim recites “the hash” in line 13 and 16. There is lack of antecedent for those two “the hash” because there are multiple “a hash” recited prior, therefore it’s not clear which “a hash” they refer to. 
Regarding claim 10, the scope of “the first node verifies the hash present on the ledger with the confirmation generated if the confirmation refers to a hash present on the ledger” is not clear. It’s not clear once the condition is fulfilled (the confirmation refers to a hash present on the ledger), the first node verifies (if) the hash present on the ledger?? 
Regarding claim 10, the scope of “wherein, upon the ledger containing the hash associated with the confirmation, one node associated with the request being further indicated as having a root token requested by the request” is not clear. The claim 10 is a claim about “first node” which is a miner. It’s not sure if this “one node” is the first node or a different node. If it’s a different node, it’s out of scope because the claim 10 is a system claim about “first node”, therefore “one node” does not carry any patentable weight. 
Regarding claim 14, 15 and 17, each of them recites “the request”. There is lack of antecedent for “the request” because there are more than one “a request” recited prior in independent claim 10.
Regarding claim 20, the scope of “wherein the first one of the first set of the plurality of computer nodes and the two or more of the first set of the plurality of computer nodes include different ones of the plurality of computer nodes” is not clear, specially the term “different ones”.
Dependent claims 2-9, 11-17 and 19 are rejected for carrying same deficiencies as the independent claims 1, 10 and 18. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US20190287100, hereinafter Song) in view of Anglin et al. (US20190036698, hereinafter Anglin), and further in view of Davis (US20170148016). 
Regarding claim 1, Song teaches a system providing a private blockchain with decentralized external gateway into the private blockchain (Song: A blockchain ecosystem in Fig. 1 contains a private blockchain network (100) with a token-managing server (200) and a public blockchain network (300), wherein the token-managing server (200) perform cryptocurrency exchange between the private and public blockchain network; Para. 0057-61); a plurality of computer nodes in communication over a private network and executing one or more software packages and keeping a ledger (Song: Private blockchain network (100) is a private blockchain and provide multiple services using blockchain and comprises multiple nodes/servers (20),  multiple user nodes(10) and a token-managing server (200); Para. 0057, 0059-0061); a first set of the plurality of computer nodes being validator nodes and executing a validator software package having at least one of first and second processor protocol software packages (Song: token-managing server using combination of at least one computing device and at least one computer software to validate the request based on the preset rule; Para. 0062; 0029); a second set of the plurality of computer nodes (Song: multiple nodes inside public blockchain network (300) in Figure 1); a first set of tokens (Song: public blockchain network has first cryptocurrency; Para. 0059); a second set of tokens which are derived from said first set of tokens (Song: Private blockchain network has second cryptocurrency which is converted based on the first cryptocurrency used by the public blockchain network; Para. 0059); at least one of the plurality of computer nodes transmitting a request to the private network to transfer one or more tokens or parts thereof from the first or second sets of tokens, the request to transfer from a public network via a first processor protocol (Song: A user transmits an exchange request, for converting from a specific part of the first cryptocurrency to a specific part of the second cryptocurrency, to token-managing server; Fig. 3; Para. 0073-0075); the request transmitted to two or more of the first set of the plurality of computer nodes (Song: the request is transferred to the token-managing server 200 at a step of S3; Fig. 3, S1-S3; Para. 0073, 0075); at least one of the two or more of the first set of the plurality of computer nodes validating the transfer (Song: token-managing server 200 validate the request based on preset rule; Para. 0029); wherein the ledger is updated by validator nodes such that the at least one of the plurality of nodes which transmitted the request shows at least some of the first set of tokens based on the transfer (Song: token-managing server 200 issue the second cryptocurrency corresponding to the request and instruct the private network 100 to transfer the ownership of the second cryptocurrency to the user; Para. 0075-0077);  a second processor protocol receiving a transfer request via the private network from at least one of the plurality of nodes to convert at least some of the first set of tokens into at least some of said second set of tokens (Song: Token-managing server (200) receives an exchange request, for converting from a specific part of the first cryptocurrency to a specific part of the second cryptocurrency, to token-managing server; Fig. 3; Para. 0072).
Yet, Song does not teach updating the ledger to generate a confirmation if the confirmation contains a hash not present on the ledger’.
However, in the same field of endeavor, Anglin teaches updating the ledger to generate a confirmation if the confirmation contains a hash not present on the ledger (Anglin: if the hash of password is not on the blockchain, store the password on the blockchain; Para. 0005). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Song to include updating the ledger to generate a confirmation if the confirmation contains a hash not present on the ledger as disclosed by Anglin. One of ordinary skill in the art would have been motivated to make this modification in order to updating the blockchain when hash is not stored on the blockchain as suggested by Anglin (Anglin: Para. 0005). 
 Yet, combination of Song and Anglin does not explicitly teach remaining ones of the two or more of the first set of the plurality of computer nodes validating the confirmation in the ledger if the confirmation refers to a hash present on the ledger.
However, in the same field of endeavor, Davis teaches remaining ones of the two or more of the first set of the plurality of computer nodes validating the confirmation in the ledger if the confirmation refers to a hash present on the ledger (Davis: transaction process module determine if the transaction is approved or not, if yes, generate a settlement a hash; which is used to determine if the hash is on the blockchain or not; Fig. 5: 516, 520, 524, 526; Para. 0089, 0092).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include remaining ones of the two or more of the first set of the plurality of computer nodes validating the confirmation in the ledger if the confirmation refers to a hash present on the ledger as disclosed by Davis. One of ordinary skill in the art would have been motivated to make this modification in order to perform validation based on the hash related to the previous confirmation as suggested by Davis (Davis: Para. 0092). 
Regarding claim 2, combination of Song, Anglin and Davis teaches the system of claim 1. In addition Song further teaches wherein the first processor protocol receives data from both external and internal sources of data, the external source of data being a public blockchain ledger (Song: Receiving request for converting first token to second token and vice versa; Fig. 3 and Fig. 5).
Regarding claim 3, combination of Song, Anglin and Davis teaches the system of claim 2. In addition Song further teaches wherein the second processor protocol receives data only from internal sources of data (Song: Para. 0083). 
Regarding claim 7, combination of Song, Anglin and Davis teaches the system of claim 1. In addition Song further teaches wherein the one or more validation software packages for the first set of the plurality of nodes including software for supporting the first processor protocol and the second processor protocol (Song: token-managing server receives transaction with first cryptocurrency and converts to second cryptocurrency; Fig. 3; Para. 0073-77). 
Regarding claim 8, combination of Song, Anglin and Davis teaches the system of claim 1. In addition Song further teaches wherein the one or more validation software packages for the second set of the plurality of nodes includes software for supporting the second processor protocol and not for supporting the first processor protocol (Song: Fig. 3 and Fig. 5).
Regarding claim 9, combination of Song, Anglin and Davis teaches the system of claim 1. In addition Song further teaches wherein the first processor protocol utilizes data from the private and public network for creation of one or more or part thereof of the first set of tokens (Song: Fig. 3; para. 0073-0075) and the second processor protocol utilizes data from only the private network for creation of one or more of or part thereof of the second set of tokens (Song: Para. 0082).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Anglin and Davis, and further in view of Jeon (WO2019045209). 
Regarding claim 4, combination of Song, Anglin and Davis teaches the system of claim 1. 
Yet, the combination does not teach wherein the two or more of the first set of the plurality of computer nodes are selected based on a time period having not expired.
However, in the same field of endeavor, Jeon teaches wherein the two or more of the first set of the plurality of computer nodes are selected based on a time period having not expired (Jeon: When miner 1 succeeds at T1, at T2-T4, only allow other miner to perform mining, not miner 1 (T1 is the time period that is expired for miner 1, but not for other miners); Para. 0104; Para. 0083). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the two or more of the first set of the plurality of computer nodes are selected based on a time period having not expired disclosed by Jeon. One of ordinary skill in the art would have been motivated to make this modification in order to improve computing efficiency and avoid excessive competition between the participating miners as suggested by Jeon (Jeon: Para. 0017). 
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Anglin, Davis and Jeon, and further in view of Antonopoulos (“Mastering Bitcoin. Unlocking Digital Crypto-Currencies”, hereinafter Anto).
Regarding claim 5, combination of Song, Anglin, Davis and Jeon teaches the system of claim 4. 
Yet, the combination does not teach wherein the at least one of the two or more of the first set of the plurality of computer nodes is a fastest of the two or more of the first set of the plurality of computer nodes to validate the transfer.
However, in the same field of endeavor, Anto teaches wherein the at least one of the two or more of the first set of the plurality of computer nodes is a fastest of the two or more of the first set of the plurality of computer nodes to validate the transfer (Anto: Page 25, para. 03; Page 183; para. 05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the at least one of the two or more of the first set of the plurality of computer nodes is a fastest of the two or more of the first set of the plurality of computer nodes to validate the transfer as disclosed by Anto. One of ordinary skill in the art would have been motivated to make this modification in order to perform mining and validate new blocks on blockchain as suggested by Anto (Anto: Page 201 and 202).
Regarding claim 6, combination of Song, Anglin, Davis, Jeon and Anto teaches the system of claim 5. In addition Song further teaches wherein the fastest of the two or more of the first set of the plurality of computer nodes receives a fee in the form of a token selected from the first set of tokens or the second set of tokens for validating the transfer (Song: Para. 0032, 0033). 
Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Anglin and Davis, and further in view of Hert 
Regarding claim 18, Song teaches a method of providing a decentralized gateway to a private blockchain (Song: A blockchain ecosystem in Fig. 1 contains a private blockchain network (100) with a token-managing server (200) and a public blockchain network (300), wherein the token-managing server (200) perform cryptocurrency exchange between the private and public blockchain network; Para. 0057-0061) comprising: providing a plurality of computer nodes in communication with each other over a private network, the plurality of computer nodes executing one or more software packages and keeping a ledger (Song: Private blockchain network (100) provide multiple services using blockchain and comprises multiple nodes/servers (20),  multiple user nodes(10) and a token-managing server (200); Para. 0057, 0059-0061); a first set of the plurality of computer nodes being validation nodes and receiving requests to convert source tokens to root tokens (Song: token-managing server using combination of at least one computing device and at least one computer software to validate the request based on the preset rule; Para. 0062, 0029); the first set of the plurality of computer nodes generating confirmations for updating a ledger wherein a first one of the first set of the plurality of computer nodes to generate the confirmation (Song: token-managing server confirms the exchange request violates any preset rules or not, then collect commission fee, then instruct transferring the ownership; Para. 0029, 0032).
Yet, Song does not teach modifies the ledger with the confirmation if the confirmation contains a hash not present on the ledger.
However, in the same field of endeavor, Anglin teaches modifies the ledger with the confirmation if the confirmation contains a hash not present on the ledger (Anglin: if the hash of password is not on the blockchain, store the password on the blockchain; Para. 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Song to include modifies the ledger with the confirmation if the confirmation contains a hash not present on the ledger as disclosed by Anglin. One of ordinary skill in the art would have been motivated to make this modification in order to updating the blockchain when hash is not stored on the blockchain as suggested by Anglin (Anglin: Para. 0005).
Yet, combination of Song and Anglin does not teach others of the first set of the plurality of computer nodes verify the modification if the confirmation refers to a hash present on the ledger.
However, in the same field of endeavor, Davis teaches others of the first set of the plurality of computer nodes validating the confirmation in the ledger if the confirmation refers to a hash present on the ledger (Davis: transaction process module determine if the transaction is approved or not, if yes, generate a settlement a hash; which is used to determine if the hash is on the blockchain or not; Fig. 5: 516, 520, 524, 526; Para. 0089, 0092).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include others of the first set of the plurality of computer nodes validating the confirmation in the ledger if the confirmation refers to a hash present on the ledger as disclosed by Davis. One of ordinary skill in the art would have been motivated to make this modification in order to perform validation based on the hash related to the previous confirmation as suggested by Davis (Davis: Para. 0092). 
Yet, combination of Song, Anglin and Davis does not teach two or more of the first set of the plurality of computer nodes receiving a request to convert root tokens to leaf tokens and the two or more of the first set of the plurality of computer nodes generating a confirmation which modifies the ledger.
However, in the same field of endeavor, Hert teaches two or more of the first set of the plurality of computer nodes receiving a request to convert root tokens to leaf tokens and the two or more of the first set of the plurality of computer nodes generating a confirmation which modifies the ledger (Hert: Receiving a request to validate a smart contract which determines a rule for performing token conversion from ancestor token to decedent token; Fig. 5; S504 and S520). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include two or more of the first set of the plurality of computer nodes receiving a request to convert root tokens to leaf tokens and the two or more of the first set of the plurality of computer nodes generating a confirmation which modifies the ledger as disclosed by Hert. One of ordinary skill in the art would have been motivated to make this modification in order to issue a customized decentralized virtual currency as suggested by Hert (Hert: Para. 0012).
Regarding claim 19, combination of Song, Anglin, Davis and Hert teaches the system of claim 18. In addition, Song further teaches wherein the request is generated by a user associated with one of the plurality of computer nodes (Song: user requests to convert from one cryptocurrency to another cryptocurrency; Fig. 1; Fig. 3).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Anglin, Davis, and Hert and further in view of Anto.
Regarding claim 20, combination of Sone, Anglin, Davis and Hert teaches the system of claim 18. 
Yet, the combination does not explicitly teach wherein the first set of the plurality of computer nodes and the two or more of the first set of the plurality of computer nodes include different ones of the plurality of computer nodes.
However, in the same field of endeavor, Anto teaches wherein the first set of the plurality of computer nodes and the two or more of the first set of the plurality of computer nodes include different ones of the plurality of computer nodes (Anto: Mining nodes (first set of plurality of computer nodes); Jing’s node: full nodes which generates new block and a winner of mining; Other full nodes; Page 201, para. 04 and Page 202 para. 02). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the first set of the plurality of computer nodes and the two or more of the first set of the plurality of computer nodes include different ones of the plurality of computer nodes as disclosed by Anto. One of ordinary skill in the art would have been motivated to make this modification in order to perform mining and validate new blocks on blockchain as suggested by Anto (Anto: Page 201 and 202).

Allowable Subject Matter
Claims 10-17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this office action. 
Regarding claim 10,  none of the prior art of record, taken by itself or in any combination, would have anticipated or made obvious the claim limitations/subject matter at or before the time it was filed.
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in the claim 10 with proper motivation at or before the time it was effectively filed.
Dependent claims 11-17 would be allowed as the independent claim 10 is allowable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brock et al. US20190034889: payment service (108) acting as a gateway and providing token transfer between private and public blockchains 
Madisetti et al. US20190018888: a public/private gateway providing token transfer between private and public blockchains
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438